Title: To George Washington from Major General Alexander McDougall, 9 October 1778
From: McDougall, Alexander
To: Washington, George


          
            Sir
            Camp [Fredericksburg] 9th octor 1778.
          
          You may remember, I informed you this morning, I had Sent Col. Putnam to inspect the roads to Farmington; and directed him to cause Such routs be mended from this, throˆ the Severals Towns you mentioned, to that Town, as he on inspection should Judge most eligible for the march of the Army. I beg leave to inclose his report on this Subject, handed to me by the Bearer, who returns to the Party at work, between this and New milford. your excellency will please to give directions on the points the Col. mentions. Col. Hale from my Division with an Hundred men, had the Roads & Bridges from this to New milford assigned him. a like number from General Lincoln’s, had that from New Milford to Farmington, which I conclude is under 
            
            
            
            the Command of Major Groversnor. I have the Honor to be your Excellency’s Humble Servant
          
            Alexr McDougall
          
        